

116 HR 4015 IH: Strengthening Unemployment Programs to Provide Opportunities for Recovery and Training for New Workers Act
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4015IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Ms. Sherrill (for herself, Mr. Meijer, and Ms. Spanberger) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend subtitle A of title II of division A of the CARES Act to support workers as they re-enter the labor force by providing a newly employed worker allowance, and for other purposes.1.Short titleThis Act may be cited as the Strengthening Unemployment Programs to Provide Opportunities for Recovery and Training for New Workers Act or the SUPPORT for New Workers Act.2.Newly employed worker allowance(a)In generalSection 2104(b) of the Cares Act (Public Law 116–136) is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following:(4)Newly employed worker allowance(A)In generalAny agreement under this section shall provide that the State agency of the State will, in addition to payments described in paragraph (1), make up to 9 weekly payments for each week during the benefit period, in the amount of $180, to each individual who—(i)was eligible for Federal Pandemic Unemployment Compensation under paragraph (1) or for pandemic unemployment assistance under section 2102 for any week ending on or after the date of enactment of this paragraph;(ii)is no longer so eligible (as determined by the State), as a result of earnings due to commencing employment; and(iii)remains employed, as verified by the individual (with notice of such payments provided to the individual’s employer) on at least a biweekly basis, throughout the benefit period.(B)Benefit periodFor purposes of this paragraph, the term benefit period means, with respect to an individual, a period—(i)beginning on the date the individual commenced employment as described in subparagraph (A)(ii); and(ii)ending on September 6, 2021.(C)Timing of payments(i)In generalPayments for which an individual is eligible under this paragraph (including a one-time lump sum payment as described in clause (ii)) shall be made as soon as practicable after the individual has commenced employment as described in subparagraph (A)(ii).(ii)One-time payment exceptionIn any case in which a State certifies to the Secretary that payments under subparagraph (A) cannot be implemented, due to administrative challenges, before the date that is 3 weeks after the date of enactment of this paragraph, such State may elect, in lieu of making the payments described in such subparagraph, to make a one-time lump sum payment to each individual described in clauses (i) and (ii) of such subparagraph in an amount equal to the product of $180 multiplied by the number of weeks in the individual’s benefit period.(D)Conditions of repaymentIn any case in which an individual who receives a payment under this paragraph after commencing employment voluntarily separates from such employment before the date that is 6 weeks after the date of such payment, such individual shall be ineligible for regular compensation and any unemployment benefits described in subsection (i)(2) until such time as the individual repays all payments received under this paragraph to the State agency, except that this subparagraph shall not apply if the individual voluntarily separated from employment for the purpose of—(i)quarantining due to a COVID-19 infection or recovering from a COVID-19 infection;(ii)caring for a relative who has contracted COVID-19 or a child whose school or day care center is closed because of COVID-19; or(iii)avoiding contraction of COVID-19 as a result of unsafe working conditions that violate OSHA health and safety regulations.(E)Special rulePayments made pursuant to an agreement under this paragraph shall not be considered to violate the withdrawal requirements of section 303(a)(5) of the Social Security Act (42 U.S.C. 503(a)(5)) or section 3304(a)(4) of the Internal Revenue Code of 1986..(b)Conforming amendmentsSection 2104 of such Act is amended—(1)in subsection (b)(1), by striking will make payments and inserting will, in addition to payments described in paragraph (4), make payments;(2)in subsections (d) and (f), by inserting , payments under subsection (b)(4), after Federal Pandemic Unemployment Compensation each place it appears; and(3)in subsection (h), by inserting , and any payment under subsection (b)(4), after Federal Pandemic Unemployment Compensation.